PER CURIAM.
The petitioner, a criminal defendant on bond making a routine appearance before the circuit court, was summarily ordered to be drug tested, taken into custody and had his bond revoked under circumstances virtually identical to those in Reyes v. McCray, 879 So.2d 1269 (Fla. 3d DCA 2004) and Hernandez v. McCray, 879 So.2d 60 (Fla. 3d DCA 2004). On the authority of those cases, we grant habeas corpus, vacate the revocation and order the defendant released from custody on his reinstated bond.
Habeas Corpus granted.